                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
  IN RE:
                                                         CHAPTER 13
  Rolonda Monique Osborne,                               CASE NO. 19-49526-PJS
                              DEBTOR.                    JUDGE PHILLIP J. SHEFFERLY
  _______________________________________/

       TRUSTEE’S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

       NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and objects to
confirmation of the Chapter 13 Plan in the above matter pursuant to L.B.R. 3015-3(a) (E.D.M.) as
follows:

        1.      Based upon the debtor’s testimony at the First Meeting of Creditors, debtor’s 2012
Buick Lacrosse motor vehicle is not insured. Debtor’s failure to maintain insurance places the
estate at substantial risk of loss should the property be damaged or destroyed or should third parties
suffer personal injury or property damage arising out of the property. Further, debtor’s failure to
maintain insurance constitutes a violation of the provisions of debtor’s own Chapter 13 Plan.
Accordingly, debtor’s Plan fails to comply with 11 U.S.C. Section 1325(a)(1).

        2.     The debtor has failed to provide proof of the debtor's recent paystubs prior to the
First Meeting of Creditors as required by 11 U.S.C. Section 521. The Trustee therefore requests
that the debtor produce proof of the debtor's recent paystubs no later than 14 days prior to the
scheduled Confirmation Hearing in order for the Trustee to determine whether the debtor's Plan
complies with 11 U.S.C. Section 1325(b), 11 U.S.C. Section 1325(a)(3) and 11 U.S.C. Section
1325(a)(6).

        3.      The Plan fails to provide that 100% of profit sharing funds and/or bonuses received
or entitled to be received by the debtor since commencement of the debtor's case be remitted to
the Trustee for distribution among creditors as required by 11 U.S.C. Section 1325(b) and In re
Freeman, 86 F.3d 478 (6th Cir., 1996).

       4.       Based upon the debtor’s testimony at the First Meeting of Creditors, the debtor
moved to Michigan from Illinois in June 2016. As the debtor’s Statement of Financial Affairs
incorrectly states the debtor moved to Michigan in January 2017, the Trustee requests the debtor
make the appropriate amendments to correct this error so that the debtor’s Plan complies with 11
U.S.C. Section 1325.

        5.       Based upon the debtor’s testimony at the First Meeting of Creditors, the debtor
received proceeds from a class action lawsuit in 2019 in the amount of $6,300.00. The Trustee
requests the debtor provide a detailed accounting of the disposition of these proceeds and further
amend the Statement of Financial Affairs to the extent the debtor made payments to creditors and
or insiders so the Trustee can determine if the debtor’s Plan complies with 11 U.S.C. Section 1325.




  19-49526-pjs       Doc 15     Filed 08/23/19     Entered 08/23/19 13:53:16         Page 1 of 3
        6.      Based upon a review of the debtor’s paystubs, the debtor’s Statement of Current
Monthly Income and Calculation of Commitment Period and Disposable Income Form incorrectly
calculates the debtor’s current monthly income. Accordingly, the Trustee requests the debtor file
an amended Statement of Current Monthly Income and Calculation of Commitment Period and
Disposable Income Form and further provide for a 60 month Plan term so that the debtor’s Plan
complies with 11 U.S.C. Section 1325(b)(3) and 11 U.S.C. Section 1325(a)(3).

       WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable Court deny
confirmation of the debtor's Chapter 13 Plan unless modified to meet these objections.


                                    OFFICE OF DAVID WM. RUSKIN, STANDING
                                    CHAPTER 13 TRUSTEE

  Dated: August 23, 2019             By: __/s/ Lisa K. Mullen_
                                     LISA K. MULLEN (P55478)
                                     THOMAS D. DECARLO (P65330)
                                     Attorneys for Chapter 13 Trustee,
                                     David Wm. Ruskin
                                     1100 Travelers Tower
                                     26555 Evergreen Road
                                     Southfield, MI 48076-4251
                                     Telephone (248) 352-7755




  19-49526-pjs      Doc 15    Filed 08/23/19     Entered 08/23/19 13:53:16       Page 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                         CHAPTER 13
  Rolonda Monique Osborne,                               CASE NO. 19-49526-PJS
                              DEBTOR.                    JUDGE PHILLIP J. SHEFFERLY
  _______________________________________/

            CERTIFICATE OF SERVICE OF TRUSTEE'S OBJECTIONS TO
                    CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on August 23, 2019, I electronically filed the Trustee’s Objections to
Confirmation of Chapter 13 Plan with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:
       The following parties were served electronically:
               MORAN LAW
               25600 WOODWARD AVE
               SUITE 201
               ROYAL OAK, MI 48067-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Rolonda Monique Osborne
               17133 Higdon Dr.
               Brownstown, MI 48193-0000



                               ________/s/ Vanessa Wild___
                               Vanessa Wild
                               For the Office of David Wm. Ruskin
                               Chapter 13 Standing Trustee - Detroit
                               1100 Travelers Tower
                               26555 Evergreen Road
                               Southfield, MI 48076-4251
                               (248) 352-7755




  19-49526-pjs       Doc 15     Filed 08/23/19       Entered 08/23/19 13:53:16     Page 3 of 3
